 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
     _______________________________________
 7                                          )
     NORTHWEST ADMINISTRATORS, INC., )                      Case No. MC21-0054RSL
 8                                          )
                           Plaintiff,       )
 9              v.                          )
                                            )               ORDER TO ISSUE WRIT OF
10   J M R TRUCKING INC.,                   )               GARNISHMENT
                                            )
11                         Defendant,       )
                v.                          )
12                                          )
     BOEING EMPLOYEES CREDIT UNION,         )
13                                          )
                           Garnishee.       )
14   _______________________________________)
15
           This matter comes before the Court on plaintiff’s “Application for Writ of Garnishment”
16
     for property in which the defendant/judgment debtor, J M R Trucking Inc., has a substantial
17
     nonexempt interest and which may be in the possession, custody, or control of the garnishee,
18
     Boeing Employees Credit Union. The Court having reviewed the record in this matter, it is
19
     hereby ORDERED that the Clerk of Court shall issue the Writ of Garnishment (Dkt. # 1-3)
20
     submitted by plaintiffs’ counsel on May 18, 2021.
21
22         Dated this 21st day of May, 2021.
23
24                                             Robert S. Lasnik
25                                             United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
